NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHIPENG QU,                                     No.    15-73853

                Petitioner,                     Agency No. A089-882-610

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Zhipeng Qu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Qu’s testimony, inconsistencies between his

testimony and his declaration, Qu’s use of false information to obtain a visa, and

his demeanor. See Shrestha, 590 F.3d at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”); see also Li v. Garland, 13 F.4th

954, 961 (9th Cir. 2021) (applicant’s false information on visa application

supported adverse credibility determination); Manes v. Sessions, 875 F.3d 1261,

1263 (9th Cir. 2017) (agency’s demeanor finding was supported where IJ provided

“specific, first-hand observations”). Qu’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Qu’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In his opening brief, Qu does not raise, and therefore waives, any challenge

to the denial of CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80


                                          2                                   15-73853
(9th Cir. 2013) (petitioner waived challenge to issue not specifically raised and

argued in his opening brief).

      The BIA did not err in concluding that Qu failed to establish the IJ violated

his right to due process by exhibiting bias. See Lata, 204 F.3d at 1246 (error and

prejudice required to prevail on a due process claim).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-73853